JUSTICE HEIPLE, dissenting: The majority has given the defendant a new trial based on People v. Milner (1984), 123 Ill. App. 3d 656. I dissented in Milner and do so again. In Milner, the jury returned guilty verdicts for involuntary manslaughter and murder. The corresponding mental states for these offenses are recklessness and knowledge or intent. Judgment was entered on the murder verdict. The majority of this court reversed the murder conviction, holding that a finding of recklessness negated the mental state for murder. The situation in the present case is similar. The jury returned guilty verdicts for attempted murder, armed violence (based on the underlying felony of aggravated battery) and reckless conduct. The mental states for these offenses are intent or knowledge (attempt and armed violence) and recklessness. A finding of reckless conduct does not preclude a conviction for attempted murder or armed violence. Recklessness and knowledge or intent are not mutually exclusive mental states. The jury could have reviewed the facts of this case and consistently and reasonably found that the defendant’s acts were sufficient to satisfy the instructions on attempted murder, armed violence and reckless conduct. The defendant here was trying to kill his wife and almost succeeded. Hence, the attempt charge. While trying to shoot his wife, the defendant fired wildly and wounded a bystander. Such an act is certainly reckless. This evidence can, without inconsistency, support verdicts for crimes involving the mental states of intent, knowledge and recklessness. The defendant intended to kill his wife and knew that his actions created a strong probability of great bodily harm. The defendant also acted recklessly because he consciously disregarded a substantial and unjustifiable risk that an innocent bystander on the crowded porch might be hurt during the fusillade. The evidence supports all of the guilty verdicts, and the defendant was protected from any legal prejudice because judgment was entered only on the attempt and armed violence verdicts. The defendant is not entitled to a new trial. Therefore, I dissent.